Henry and Hough, JJ.,
Dissenting. — Prior to the passage of the act of 1877 there was no difficulty in'determining, under the constitution of 1875, what was the jurisdiction of the courts in the city and county of St. Louis, either, as to the subject matter or territory over which it extended. Their existence, as organized before the adoption of that constitution, was recognized by it, and provision made for their continuance. Admitting, for the sake of the argument, that the qualification, or implied grant of power to the legislature contained in the words “until otherwise provided by law,” found in section 24, article 9 of the constitution, applies both to the subject matter of the jurisdiction of those courts, and the territory over which it should extend, it by no means follows that any portion of the city or county of St. Louis could be placed in any other judicial, circuit. Under this construction the legislature might have provided a criminal court for the county, with jurisdiction co-extensive with the county, and a term, or terms, of the circuit court for the county, with like territorial jurisdiction, and left the Eighth judicial circuit, as formed by the constitution, intact. But while the construction of section 24, article 9, which attaches the qualifying words, “ until otherwise provided by law,” to the first clause of the section, providing for the continuance of the city'of St. Louis and the county of St.' Louis as the Eighth judicial circuit, is violative of the fundamental rules of grammar, this might be allowable, if it *163■were not necessary, in order to sustain such a construction, to distort numerous other sections of the constitution.
Section 24, article 6, declares that the State, except as otherwise provided in the constitution, shall be divided into convenient circuits of contiguous counties, in each of which circuits one circuit judge shall be elected; and such ■circuits may be changed, enlarged, diminished or abolished, from time to time, as public convenience may require ; and whenever a circuit shall be abolished the office of judge of :such circuit shall cease.” To what does the exception in •this section relate ? Palpably to the city and county of ;St. Louis. The constitution declares that those two portions of the territory of. the State sháll- constitute the Eighth judicial circuit. The constitution established no other cir■cuit, and the authority to form judicial circuits given to the general assembly applies only to the balance of the State. It is a virtual prohibition of the attachment of any portion of the city or county of St. Louis to any other judicial circuit. The authority’is to form judicial circuits and to enlarge, diminish or abolish them; and, in the latter event, the office of the judge of the circuit ceased. If this power extended to the Eighth judicial circuit,'then the legislature could abolish the circuit and the offices of the five judges of St. Louis county, notwithstanding section 27, article 6, provides that the circuit court of St. Louis county “ shall consist of five judges.”
Section 12 of article 6 declares that the.jurisdiction of the court of appeals shall be co-extensive with the city of St. Louis, and the counties of St. Louis, St. Charles, Lincoln and Warren, with power to issue certain original remedial writs, and a superintending control over all inferior courts of record in said counties. By the following section it is provided that the court of appeals should consist of three judges, to be elected by the qualified voters of the city of St. Louis and the counties of St. Louis, St. ■Charles, Lincoln and Warren, and each of said counties is required to pay its proportional part of their salaries. *164Section 14, article 6, makes these judges conservators of the peace throughout said counties. Section 27 of the-same article provides that the court of appeals shall have • exclusive jurisdiction of all appeals from and writs of error, to the circuit courts of St. Charles, Lincoln and Warren counties,, and the circuit court of St. Louis county in special term, and all courts having criminal jurisdiction in said counties. From these numerous sections it is obvious,. we would say too clear for argument, if learned courts and. distinguished lawyers had not held otherwise, that it was-the intention of the constitutional convention that the city and county of St. Louis, however effectually divorced in-other respects, should, so far as regards the administration of justice, continue to be one. Otherwise, how will one-get an appeal to the court of appeals from either the city or county of St. Louis under the section just quoted ? Appeals lie from the circuit court of St. Louis county, and writs of error are to issue to that court from the court of appeals, only on judgments rendered “ in special term.” Those words “ special term ” have no ápplication to any other than the circuit court of St. Louis county, as- that court was organized prior to the separation of the city from the county, and the employment of those words in the section furnishes an unanswerable argument in support of the position that the only court to which they could have any reference or application was to continue to be the circuit court of the county of St. Louis, including the city as„a part of the county as one, so far as regards the administration of justice. And this view is distinctly intimated in the State ex rel. Burden v. Walsh, 69 Mo. 408, where it is-said that the separation was to be complete, so far as. the political status of the city and county respectively was concerned, but so far as the administration of justice was concerned the condition of things then existing was undisturbed. But if an appeal will lie from the county, rejecting those important words as- surplusage, under what provision of the constitution conferring jurisdiction upon *165“the court of appeals can an appeal be taken to that court from the city of St. Louis ? Where in the constitution is any warrant for a circuit court for the city of St. Louis apart from the county of St. Louis ? It will not do to say that'when those sections were passed upon, the members ■of the constitutional convention had not in contemplation the separation of the city of St. Louis from the county. Whenever, as in section 24, article 9, and section 12, article 6, the city and county of St. Louis are severally mentioned, it is evident that the proposed separation of the city and county was in the minds of the members of the convention. Why sáy that the jurisdiction of the court of ap•peals should be co-extensive with the city of St. Louis and the county of St. Louis if no separation were in contemplation ? The designation of the county was sufficient to embrace the city, for it was a part of the county, as much so as the city of St. Charles is-a part of the county of St. 'Charles, or <the City of Kansas of the county of-Jackson.
Again, we would ask, under the construction placed upon the constitution by the majority of this court, by what authority,, under the constitution, can the city of St. Louis be required to pay any portion of the salaries of the .. judges of the court of appeals ? The counties of St. Louis, ~St. Charles, Lincoln and Warren ate designated as the -municipalities which are to pay those judges. If the view -taken by our associates be correct, no constitutional or -statutory provision specifically naming the county of St. Louis embraces the city of St. Louis since the separation -any more than it would embrace St. Joseph, Kansas City, -or any other city or town in the State.
The trouble is not with the constitution, but with the law, in support of the constitutionality of which the constitution is to be distorted, entire phrases are to be eliminated, and others inserted in their stead, qualifying words rare to be transposed and made to apply to subjects to which they had no relation as placed by the framers of the -constitution. The attempt is not to reconcile the act of *166the general assembly with the constitution, but to reconcile1 the constitution with the act, and in doing so its symmetry and consistency are destroyed and chaos and confusion introduced. . To support the construction contended for by relator, where the word county ” occurs in the sections-bearing upon this subject, it is to be read “ the city and', county of St. Louis,” and where the “city of St. Louis” is mentioned it is to be read “ county of St. Louis,” as the exigencies of this construction may require. So, in some places, one is to drop the word “ county” and insert “Eighth judicial circuit,” and when the Eighth judicial circuit is named, it is to be understood to mean the county of St. Louis or county and city of St. Louis, as may be? necessary to sustain that construction.
.The debates of the convention attending the adoption-of section 25 of article 9, reserving legislative control over the city of St. Louis and county of St. Louis, make it so-evident that this section was not intended to authorize the-passage of such an act as that now under review that we deem it unnecessary to answer any argument based upon that section.
It is said that what is now decided by a majority of this court in this case was held in State v. Kring. No suchi question was presented by counsel in that case, either in. their briefs or oral arguments. It was taken for granted that the act of 1877 was constitutional. The attention of' no member of this court was directed to the question now-under consideration, and it was wholly .immaterial in theKring case how it was decided. We will not speak of the> consequences which may result from either construction.. There are difficulties in the way of sustaining, as constitutional, the act of 1877, which are insurmountable. We-have suggested a few of them, but a perusal of all the sections of the constitution bearing upon the subject will suggest many more, and also dangers likely to result from, and, unanswerable arguments against, that construction.
If the construction placed by our brothers upon the.*167several provisions of the constitution which we have been considering be the correct one, then it must be confessed that the constitution of 1875 is the most ambiguous, inconsistent and imperfect instrument that ever emanated from a deliberative body so distinguished as the one that framed it. That convention was the ablest body of men ever assembled in this State in. a legislative capacity, and we are of the opinion that the fault does not lie in their work, but in the interpretation placed upon it.
Entertaining these views, we feel constrained to enter our dissent from the opinion filed herein by a majority of this court.